ALLEN, Judge.
The appellant challenges judgments of convictions and sentences imposed for several offenses involving a firearm. Because all of the offenses were committed with the same firearm during a single criminal episode, State v. Stearns, 645 So.2d 417 (Fla.1994), precludes the conviction for carrying a concealed firearm. However, the various other offenses encompass conduct which would be criminal without regard to the existence of a firearm, and Allen v. State, 671 So.2d 233 (Fla. 1st DCA), rev. granted, No. 87,941 (Fla.1996), establishes that the Steams prohibition against convicting and sentencing for multiple crimes involving a firearm and arising out of the same criminal episode thus does not apply to these offenses. Accordingly, the appellant’s conviction for carrying a concealed firearm is reversed and the sentence pertaining thereto is vacated, but the challenged orders are otherwise affirmed.
WEBSTER and MICKLE, JJ., concur.